DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the Specification of October 20, 2021 (see SPEC of 10/20/2021) have been reviewed and are accepted.

Drawings
The Replacement Sheet of Figure 1 of October 20, 2021 (see DRW of 10/20/2021) has been reviewed and is accepted.

Allowable Subject Matter
Claims 1-22, 24, and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Schneider et al. (US Publication 2010/0230370 A1) and Kjolseth (US Patent 9,108,825 B2) are considered the closest prior art references to the claimed invention of independent claims 1, 9, and 21.

Claim 1 claims:
	Method of upgrading a knuckle-boom crane to a heave- compensating crane, the method comprising:

- providing a knuckle-boom crane having a crane base, a main boom pivotably mounted to the crane base, and a knuckle-boom pivotably mounted to the main boom;

- removing the knuckle-boom from the main boom;

- mounting a main boom extension to the main boom for increasing the length of the main boom;

- mounting a heave-compensating boom at a far end of the main boom extension such that the heave-compensating boom extends in a downward vertical direction (Z) in operational use of the heave- compensating crane, wherein the heave-compensating boom is configured to be pivotable with respect to the main boom extension in both horizontal directions (X, Y) defined with respect to the downward vertical direction (Z), and

- providing a heave-compensation system to the Knuckle-boom crane comprising a plurality of actuators and the heave-compensating boom which is pivotable by at least one of the plurality of actuators, wherein the heave-compensation system is configured for compensating for horizontal variations by controlling the orientation of the heave-compensating boom relative to the main boom extension, and for compensating the vertical variations by means of a further vertical heave-compensation system which comprises a winch system configured for manipulating a hoisting cable to compensate the vertical variations.

Neither Schneider et al. nor Kjolseth (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “removing the knuckle-boom from the main boom”, 2) “mounting a main boom extension to the main boom for increasing the length of the main boom”, 3) “mounting a heave-compensating boom at a far end of the main boom extension such that the heave-compensating boom extends in a downward vertical direction (Z) in operational use of the heave- compensating crane, wherein the heave-compensating boom is configured to be pivotable with respect to the main boom extension in both horizontal directions (X, Y) defined with respect to the downward vertical direction (Z)”, and 4) “providing a heave-compensation system to the Knuckle-boom crane heave-compensation system is configured for compensating for horizontal variations by controlling the orientation of the heave-compensating boom relative to the main boom extension, and for compensating the vertical variations by 

Claim 9 claims:
A heave-compensating crane comprising:

- a crane base:

- a main boom having a near end pivotably mounted to the crane base and a far end spaced apart from the near end, the main boom extending in a single linear direction along the entire length of the main boom;

- a heave-compensating boom pivotably mounted at a far end of the main boom and having a first end pivotably coupled to the far end of the main boom and a second end coupled to a rotatable head, the length between the far end of the main boom and the second end of the heave-compensating boom being fixed, wherein the heave-compensating boom extends in a downward vertical direction (Z) in operational use of the heave-compensating crane, wherein the heave-compensating boom is configured to be pivotable with respect to the main boom in both horizontal directions (X, Y) defined with respect to the downward vertical direction (Z),

- a first heave-compensation system comprising a plurality of actuators, the rotatable head, and the heave-compensating boom which is pivotable by at least one of the plurality of actuators and wherein the first heave-compensation system is configured for compensating for horizontal deviations by controlling the orientation of the heave-compensating boom relative to the main boom, and 

- a second heave-compensation system comprising a winch system configured for manipulating a hoisting cable to compensate vertical deviations.
and 3) “a second heave-compensation system comprising a winch system configured for manipulating a hoisting cable to compensate vertical deviations”, in conjunction with the remaining limitations of independent claim 9.	

Claim 21 claims:
A heave-compensating crane comprising:

- a crane base:

- a main boom having a near end pivotably mounted to the crane base and a far end spaced apart from the near end, the main boom extending in a single linear direction along the entire length of the main boom; and 

- a first heave-compensating system comprising a plurality of actuators and a first heave-compensating boom pivotably mounted at a far end of the main boom and having a first end pivotably coupled to the far end of the main boom and a second end coupled to a rotatable head, the length between the far end of the main boom and the second end of the heave-compensating boom being fixed, wherein the first heave- compensating boom is pivotable by at least one of the plurality of actuators and extends in a downward vertical direction (Z) in operational use of the heave-compensating crane, wherein the first heave-compensating boom is configured to be pivotable with respect to the main boom in both horizontal directions (X, Y) defined with respect to the downward vertical direction (Z);

wherein the first heave-compensating boom comprises a first arm that is pivotably mounted to the main boom for allowing a rotation in a first horizontal direction (X), the first heave-compensating boom further comprising a second arm that is pivotably mounted to the first arm for allowing a rotation in a second horizontal direction (Y) orthogonal to the first horizontal direction (X),;

wherein the crane base comprises a second heave-compensation system comprising a winch system configured for manipulating a hoisting cable to compensate vertical deviations.

Neither Schneider et al. nor Kjolseth (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “a first heave-compensating system comprising a plurality of actuators and a first heave-compensating boom pivotably mounted at a far end of the main boom and having a first end pivotably coupled to the far end of the main boom and a second end coupled to a rotatable head, the length between the far end of the main boom and the second end of the heave-compensating boom being fixed”, 2) “wherein the first heave- compensating boom is pivotable by at least one of the plurality of actuators and extends in a downward vertical direction (Z) in operational use of the heave-compensating crane, wherein the first heave-compensating boom is configured to be pivotable with respect to the main boom in both horizontal directions (X, Y) defined with respect to the downward vertical direction (Z)”, and 3) “wherein the crane base comprises a second heave-compensation system comprising a winch system configured for manipulating a hoisting cable to compensate vertical deviations”, in conjunction with the remaining limitations of independent claim 16.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/JJC/